December 14, 2007


Mr. Wade Caven Crosnoe
Thompson Coe Cousins & Irons, L.L.P.
701 Brazos, Suite 1500
Austin, TX 78701
Mr. Gavin H. McInnis
Maloney & Maloney, P.C.
14100 San Pedro, Suite 510
San Antonio, TX 78232

RE:   Case Number:  05-0645
      Court of Appeals Number:  03-04-00621-CV
      Trial Court Number:  GN303879

Style:      ALLSTATE INSURANCE COMPANY, ALLSTATE INDEMNITY COMPANY, AND
      ALLSTATE PROPERTY & CASUALTY INSURANCE COMPANY
      v.
      CEVIA FLEMING, INDIVIDUALLY AND ON BEHALF OF ALL OTHER PERSONS
      SIMILARLY SITUATED

Dear Counsel:

      Today the Supreme Court of Texas withdraws  its  order  of  April  21,
2006, granting the petition for review, as the  petition  was  improvidently
granted and issued the  enclosed  per  curiam  opinion.   The  petition  for
review is dismissed for want of jurisdiction in the above-referenced  cause.



                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Amalia Rodriguez     |
|   |Mendoza                  |
|   |Mr. Jeffrey Kyle         |